DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 16-24 are presented for examination.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 16-24 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Liu et al. (US Publication No. 2017/0353730 A1).

	Regarding claim 16, 
Liu et al. meets the claim limitations, as follows:
A method of decoding an image with a decoding apparatus, comprising: 
determining an intra prediction mode of a current block in the image from intra prediction modes pre-defined in the decoding apparatus, the intra prediction modes including a Planar mode, a DC mode, a bi-intra prediction mode, and a plurality of directional modes (i.e. the Intra prediction mode is selected from DC mode, planar mode, and 33 directional modes by encoder and signaled in the bitstream. The decoder receives intra prediction mode information and performs intra prediction for the current block.) (para[0006]); 
determining reference samples for intra prediction of the current block based on the intra prediction mode being the bi-intra prediction mode (i.e. For bi-directional modes as shown in Fig. 5, a weighted sum of the reconstructed samples of the above row and the reconstructed samples from the left column along the direction is used as the Intra predictor.);(Fig. 5, para[0014]) 
performing the intra prediction for a current sample in the current block based on the reference samples (i.e. the Intra prediction of current block is derived from neighboring reference samples with a certain Intra prediction mode ),(para[0006]) 
wherein the reference samples include a top reference sample adjacent to the current block (i.e. Aj is a top reference to the current block Pij), a left reference sample adjacent to the current block  (i.e. Li is a left reference to the current block Pij), and a right reference sample adjacent to the current block (i.e. Ak is a right reference to the current block Pij) (Fig. 5).

Regarding claim 17, the rejection of claim 16 is incorporated herein. 
Liu et al. meets the claim limitations, as follows:
The method of claim 16, wherein a position of the top reference sample is determined based on a position of the current sample (i.e. Aj is a top reference to the current block Pij).(Fig. 5)

Regarding claim 18, the rejection of claim 17 is incorporated herein. 
Liu et al. meets the claim limitations, as follows:
The method of claim 17, wherein the top reference sample has a same x-coordinate as the current sample  (i.e. Aj is a top reference to the current block Pij).(Fig. 5)

Regarding claim 19, the rejection of claim 16 is incorporated herein. 
Liu et al. meets the claim limitations, as follows:
The method of claim 16, wherein a position of the left reference sample is determined based on a position of the current sample  (i.e. Li is a left reference to the current block Pij.).(Fig. 5)

Regarding claim 20, the rejection of claim 19 is incorporated herein. 
Liu et al. meets the claim limitations, as follows:
The method of claim 19, wherein the left reference sample has a same y-coordinate as the current sample  (i.e. Li is a left reference to the current block Pij.).(Fig. 5)

Regarding claim 21, the rejection of claim 16 is incorporated herein. 
Liu et al. meets the claim limitations, as follows:
 The method of claim 16, wherein the right reference sample has a y-coordinate shifted by a predetermined offset from a y-coordinate of the top reference sample  (i.e. Ak is a right reference to the current block Pij.).(Fig. 5)


Liu et al. meets the claim limitations, as follows:
The method of claim 21, wherein the predetermined offset is determined based on a size of the current block (i.e. Ak is a right reference to the current block Pij. Here K is the size of current block.).(Fig. 5)

Regarding claims 23 and 24, all claimed limitations are set forth and rejected as per discussion for claim 16. Here, the encoding process is a reverse process of the decoding process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATE H LUO/Primary Examiner, Art Unit 2488